Citation Nr: 1802046	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA joints examination in February 2010.  Review of the opinion provided by the VA examiner reflects that further clarification is required.  The February 2010 VA examiner opined that it was at least as likely as not that the Veteran's "bilateral knee degenerative joint disease" was "related to compliance treatment of injury of the Veteran's right knee in service."  The rationale provided by the examiner explains that a March 1971 orthopedic examination, conducted at service entrance, noted the Veteran's complaints of right knee pain with a diagnosis of "loose joints" and continued treatment for right knee pain during military service.  The examiner stated that the Veteran had "pre-existing knee conditions" and that "military service did aggravate his pre-existing condition of a 'loose body' of the right knee."  

Although the examiner opined that the Veteran's "bilateral knee degenerative joint disease" was related to treatment for a right knee injury, the examiner's rationale does not explain how his left knee disability is related to his active duty service.  Further, it is unclear whether the examiner meant to state that the Veteran had "pre-existing knee conditions" (suggesting involvement of both knees), or whether the examiner meant to say that the right knee disability only pre-existed military service.  Accordingly, the Veteran's claims file should be returned to the February 2010 VA examiner, if available, for further explanation and rationale as to the etiology of the Veteran's left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided the February 2010 VA examination, if available.  Ask the examiner to provide supporting explanation and rationale for the opinion that the Veteran's left knee disability was caused by or incurred during his active duty service.  Ask the examiner to also provide clarification as to whether the Veteran's left knee disability pre-existed his military service and was aggravated thereby.  A complete rationale for all opinions must be provided.

If the examiner who provided the February 2010 VA opinion is no longer available, request a new opinion from an appropriate substitute.  Request that the examiner review the entire claims file and provide the following opinions:

a) Did the Veteran's left knee disability pre-exist active military service?  If so, upon what clinical evidence or factual predicate is the basis for the opinion? (The examiner is advised that lay statements uncorroborated by objective evidence are insufficient to establish clear and unmistakable evidence of a pre-existing left knee disability).

	i) If so, was the Veteran's left knee disability aggravated by his military service?  (Aggravation of a pre-existing disability is defined for legal purposes as a permanent worsening beyond the natural progression of the disease).

b) Assuming that the Veteran's left knee disability did not pre-exist active service, is it at least as likely as not that the Veteran's current left knee disability first manifested during service or is otherwise directly related to service?

c) Is it at least as likely as not that the Veteran's left knee disability was caused or aggravated by his service-connected right knee disability?  (Aggravation due to a service-connected disability is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease).

If deemed necessary by the examiner in order to provide any of the requested opinions, schedule a VA examination of the Veteran.  A complete rationale for all opinions must be provided.

2.  After the requested medical opinion has been obtained, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

3.  The RO must then re-adjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




